DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 4/21/2022.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 1-20 are allowed. 
By interpreting the claims in light of the Specification and the Remarks on 10/17/2020, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in each independent claim, including “the network cluster is scalable without utilizing a network card.”
Jayaraman discloses ([0006], [0037]) each of the Hosts A, B, and C in network cluster includes a either a single root I/O virtualization (SR-IOV) network interface card (NIC) or a Peripheral Component Interconnect (PCI) passthrough card. Indeed, Jayaraman discloses: Exemplary platform characteristics are latency, throughput, scalability and migration. Exemplary latency factors are non-uniform memory access (NUMA) nodes and hyperthreading being disabled on the processor. An exemplary high throughput factor is a dedicated CPU. An exemplary scalability factor is the presence of a single root I/O virtualization (SR-IOV) network interface card (NIC). A migration factor is again the presence of an SR-IOV NIC. For this illustration of operation, three different configurations of hosts are considered. Host A, such as host A 106A, uses a NUMA topology and has hyperthreading DISABLED. The CPUs are dedicated and a 10 Gbps SR-IOV NIC is present. In addition, vhost-net operation is present. For Host B, such as host B 106B, the processors are NUMA Topology and hyperthreading is ENABLED. The CPUs are dedicated and there is a PCI passthrough card installed. For Host C, such as host C 106C, the CPUs are not NUMA topology and hyperthreading is enabled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Hieu Hoang whose telephone number is 571-270-1253.  The examiner can normally be reached on Mon-Thu, 8a.m.-5p.m., EST Mon-Fri 9 AM -5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEU T HOANG/Primary Examiner, Art Unit 2452